Order entered January 9, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00880-CR

                         TRAVARUS ANTWAUN SHEAD, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-55887-W

                                            ORDER
        The clerk’s record is overdue in this appeal. Accordingly, this Court ORDERS the

Dallas County District Clerk to file the clerk’s record within TWENTY-ONE DAYS of the date

of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                       /s/   DAVID EVANS
                                                             JUSTICE